Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

TO PRICING SIDE LETTER

Amendment No. 3, dated as of July 26, 2006 (this “Amendment”), among CREDIT
SUISSE, NEW YORK BRANCH (the “Administrative Agent”), FIELDSTONE MORTGAGE
COMPANY and FIELDSTONE INVESTMENT CORPORATION (each a “Seller” and collectively
the “Sellers”) and the several Conduit Buyers and Committed Buyers Party hereto
from time to time (the “Buyers”).

RECITALS

The Administrative Agent, the Buyers and the Sellers are parties to that certain
Master Repurchase Agreement, dated as of November 8, 2005 as amended by
Amendment No. 1, dated as of March 21, 2006 (the “Master Repurchase Agreement”)
and that certain Pricing Side Letter, dated as of November 8, 2005 (the
“Existing Pricing Side Letter”; as amended by Amendment No. 1, dated as of
January 23, 2006 and Amendment No. 2, dated as of March 21, 2006, the “Pricing
Side Letter”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Existing Pricing Side Letter and Master
Repurchase Agreement.

The Administrative Agent, the Buyers and Sellers have agreed, subject to the
terms and conditions of this Amendment, that the Existing Pricing Side Letter be
amended to reflect certain agreed upon revisions to the terms of the Existing
Pricing Side Letter.

Accordingly, the Administrative Agent, the Buyers and the Sellers hereby agree,
in consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

SECTION 1. Definitions. The Existing Pricing Side Letter is hereby amended by
deleting Sections 1.1 and 1.9 in their entirety and replacing them with the
following:

“1.1 “Asset Value” shall mean with respect to each Eligible Mortgage Loan, the
lesser of (a) the applicable Purchase Price Percentage for the related Purchased
Mortgage Loan multiplied by the Market Value of such Mortgage Loan and (b) the
outstanding principal balance of such Mortgage Loan. Without limiting the
generality of the foregoing, the Sellers acknowledge that the Asset Value of a
Purchased Mortgage Loan may be reduced to zero by Administrative Agent if:

i. a material breach of a representation, warranty or covenant made by Seller in
this Agreement with respect to such Purchased Mortgage Loan has occurred and is
continuing;

ii. such Purchased Mortgage Loan is a Defaulted Mortgage Loan;

iii. such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement for a period in excess of ten
(10) Business Days;

iv. such Purchased Mortgage Loan has been subject to a Transaction hereunder for
a period of greater than 180 days;

v. such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the fifth
Business Day after the related Purchase Date;

vi. such Purchased Mortgage Loan is no longer acceptable for purchase by any
Buyer (or an Affiliate thereof) or the Administrative Agent (or an Affiliate
thereof) under any of the flow purchase or conduit programs for which Seller
then has been approved due to a Requirement of Law relating to consumer credit
laws or otherwise;

vii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average Mortgage Interest Rate of all
Fixed Rate Mortgage Loans is less than 7.5%;

viii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average Mortgage Interest Rate of all
Floating Rate Mortgage Loans is less than 7%;

ix. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average FICO Score of all Fixed Rate
Mortgage Loans is less than 660;

x. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average FICO Score of all Floating Rate
Mortgage Loans is less than 630;

xi. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having FICO Scores that are less than or equal to 500 is greater
than 1% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having FICO Scores that are less than or equal to 500 is greater
than 0.50% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

xiii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having FICO Scores that are less than or equal to 550 is greater
than 3% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xiv. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having FICO Scores that are less than or equal to 550 is greater
than 15% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

xv. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having FICO Scores that are less than or equal to 600 is greater
than 10% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xvi. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having FICO Scores that are less than or equal to 600 is greater
than 30% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

xvii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average LTV of all Fixed Rate Mortgage
Loans is greater than or equal to 87%;

xviii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Weighted Average LTV of all Floating Rate
Mortgage Loans is greater than or equal to 85%;

xix. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having an LTV that is greater than or equal to 95% but less than
or equal to 100% is greater than or equal to 40% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

xx. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having an LTV that is greater than or equal to 95% but less than
or equal to 100% is greater than or equal to 15% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

xxi. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average CLTV of all Fixed Rate Mortgage
Loans is greater than or equal to 95%;

xxii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Weighted Average CLTV of all Floating Rate
Mortgage Loans is greater than or equal to 95%;

xxiii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans having a CLTV that is greater than or equal to 95% but less
than or equal to 100% is greater than or equal to 40% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

xxiv. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having a CLTV that is greater than or equal to 95% but less than
or equal to 100% is greater than or equal to 65% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

xxv. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having an original Outstanding Principal Balance that is less
than or equal to $50,000 is greater than or equal to 20% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

xxvi. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having an original Outstanding Principal Balance that is less
than or equal to $50,000 is greater than or equal to 5% of the Outstanding
Principal Balance of all Floating Rate Mortgage Loans;

xxvii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans having an original Outstanding Principal Balance that is
less than or equal to $100,000 is greater than or equal to 45% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xxviii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having an original Outstanding Principal Balance
that is less than or equal to $100,000 is greater than or equal to 10% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;

xxix. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having a Credit Grade of “A” is less than 95% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

xxx. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans having a Credit Grade of “A” is less than 90% of the Outstanding
Principal Balance of all Floating Rate Mortgage Loans;

xxxi. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans having a Credit Grade of “D” is greater than 0.50% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xxxii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having a Credit Grade of “D” is greater than 1% of
the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

xxxiii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgagors have provided
Full Documentation is less than or equal to 55% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

xxxiv. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all
Floating Rate Mortgage Loans with respect to which the related Mortgagors have
provided Full Documentation is less than or equal to 40% of the Outstanding
Principal Balance of all Floating Rate Mortgage Loans;

xxxv. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all 40 Year
Mortgage Loans, 30/40 Mortgage Loans and Interest Only that are Fixed Rate
Mortgage Loans, combined, is greater than or equal to 10% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

xxxvi. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all 40 Year
Mortgage Loans, 30/40 Mortgage Loans and Interest Only Loans that are Floating
Rate Mortgage Loans, combined, is greater than or equal to 75% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;

xxxvii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgagor occupies the
related Mortgaged Property is less than 93% of the Outstanding Principal Balance
of all Fixed Rate Mortgage Loans;

xxxviii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all
Floating Rate Mortgage Loans with respect to which the related Mortgagor
occupies the related Mortgaged Property is less than 90% of the Outstanding
Principal Balance of all Floating Rate Mortgage Loans;

xxxix. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgaged Property is
designated for single-family use is less than 65% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

xl. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans with respect to which the related Mortgaged Property is
designated for single-family use is less than 65% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

xli. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans with respect to which the related Mortgaged Property is
designated for other than single-family use is greater than 35% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xlii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans with respect to which the related Mortgaged Property is
designated for other than single-family use is greater than 35% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xliii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans that are also Second Lien Mortgage Loans is greater than 40%
of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xliv. such Purchased Mortgage Loan is a Floating Rate Mortgage Loan that is also
a Second Lien Mortgage Loan;

xlv. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans with respect to which the related Mortgaged Property is located
in the State of California is greater than 42% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

xlvi. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans with respect to which the related Mortgaged Property is located
in the State of California is greater than 55% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

xlvii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgaged Property is
located in the State of Texas is greater than 20% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

xlviii. when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgaged Property is
located in the States of California and Texas, combined, is greater than 50% of
the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

xlix. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans with respect to which the related Mortgaged Property is located
in a particular state of the United States or the District of Columbia (other
than the States of California and Texas) is greater than 12% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

l. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the Outstanding Principal Balance of all Floating Rate
Mortgage Loans with respect to which the related Mortgaged Property is located
in a particular state of the United States or the District of Columbia (other
than the State of California) is greater than 15% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

li. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Fixed Rate
Mortgage Loans that are Purchased Mortgage Loans exceeds 50% of the Outstanding
Principal Balance of all Purchased Mortgage Loans; or

lii. when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink Mortgage
Loans that are Purchased Mortgage Loans exceeds the greater of (i) 20% of the
Facility Outstanding Principal and (ii) $100 million.

“1.9 “Termination Date” shall mean the earliest of (i) the Business Day
designated by the Sellers to the Administrative Agent as the Termination Date at
any time following thirty (30) days’ written notice to the Administrative Agent,
(ii) the day upon which a Termination Date is declared or automatically occurs
relating to an Event of Default pursuant to Section 15 hereof, or (iii) July 25,
2007.”

SECTION 2. Conditions Precedent.  This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent shall have received the following documents, each of which shall be
satisfactory to the Administrative Agent in form and substance:

(a) this Amendment, executed and delivered by the duly authorized officers of
the Administrative Agent, the Buyers and the Sellers; and

(b) such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 3. Representations and Warranties.  Each Seller hereby represents and
warrants to the Administrative Agent that it is in compliance with all the terms
and provisions set forth in the Existing Pricing Side Letter and Master
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 13 of the Master Repurchase
Agreement.

SECTION 4. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Pricing Side Letter shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1 IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.



    Administrative Agent: CREDIT SUISSE, NEW YORK BRANCH, as Administrative
Agent

By: /s/ Alberto Zonca
Name: Alberto Zonca
Title: Director


By: /s/ Anthony Giordano
Name: Anthony Giordano
Title: Director




    Seller: FIELDSTONE MORTGAGE COMPANY, as a Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer




    Seller: FIELDSTONE INVESTMENT CORPORATION, as a Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer






2



    Conduit Buyer: ALPINE SECURITIZATION CORP., as a Conduit Buyer

By: /s/ Joseph Soave
Name: Joseph Soave
Title: Director


By: /s/ Mark Lengel
Name: Mark Lengel
Title: Director




    Committed Buyer: CREDIT SUISSE, NEW YORK BRANCH, individually and as a
Committed Buyer

By: /s/ Alberto Zonca
Name: Alberto Zonca
Title: Director


By: /s/ Anthony Giordano
Name: Anthony Giordano
Title: Director


3